Citation Nr: 1700087	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due.
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990 and from August
1993 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas.

The March 2009 rating decision granted service connection for intervertebral disc
syndrome, radiculopathy of the right lower extremity, and depressive disorder and
granted 10 percent ratings for each of these disabilities, effective December 1, 2008.
This decision also denied service connection for erectile dysfunction.

In February 2013, the Veteran testified at a personal hearing before the undersigned
Veterans Law Judge.  A transcript of this hearing was prepared and associated with
the claims file.

The Board again remanded this appeal for further development in March 2013 and again in August 2013.  The case has been returned to the Board for further adjudication.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the RO denied the Veteran's claim for TDIU in a May 2016 rating decision essentially because the Veteran had not filed a formal claim for TDIU.  In an August 2016 rating decision, the RO assigned a 20 percent evaluation for radiculopathy of the right lower extremity and granted service connection for a scar of the low back, with a 0 percent evaluation.  The Veteran's combined rating is now 70 percent, as of April 13, 2016, and he has additional service-connected disabilities not considered at the time of the May 2016 rating decision.  As such, the Board finds that the issue of entitlement to TDIU should be considered again.

The Veteran testified at his February 2013 Board hearing that he cannot work due to his back and right leg pain.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed., Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon
individual unemployability).  

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board notes that the Veteran has failed to submit a VA form 21-8940, despite having been sent notice that such is required to complete his claim for TDIU, and the form in April 2016.  Nonetheless, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 453-54 (2009).

The law provides that a TDIU may be granted upon a showing that the Veteran is
unable to secure or follow a substantially gainful occupation due solely to
impairment resulting from his or her service-connected disabilities.  See 38
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §.3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and
previous work, experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § 3.34 1, 4.16., 4.19(2015).

The Veteran has reported that he is unemployable due to his service-connected disabilities.  He says that he has not worked, due to his back and leg disabilities, since his discharge from the military in 2008.  See February 2013 Video Conference hearing transcript.  He has met the scheduler criteria for entitlement to TDIU since April 13, 2016.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration of his age or non-service-connected disabilities. 

b.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

